The request for reconsideration has been considered but does NOT place the application in condition for allowance because: Applicants argue that Eggink does not each or suggest anything related to any thrombin receptor activating peptide and does not teach the thrombin receptor activating agent having a thrombin receptor binding activity. In response, this argument is not found persuasive because Eggink is concerned with covalent linking of polypeptides to hydrogens. The Examiner maintains the position that in view of the combined teachings it would have been well within one of ordinary skill in the art to use the polypeptide of TRAP as demonstrated by Park and expect that the thrombin receptor binding activity would be preserved especially in view of Tang and Lin disclosing this feature. 
Applicants argue that Eggink does not suggest how to covalently bond a thrombin receptor activating agent to its hydrogels. 
	In response, this argument is not found persuasive because the claims are not directed to methods of making the product but rather to the product and it is not necessary that Eggink suggest how to covalently bond a thrombin receptor activating agent to its hydrogel. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). The rejection was not relied on Eggink alone but rather the combination of Park, Lin and Tang which address  TRAP and methods to conjugate polypeptides  to a hydrogel.
	Applicants further argue that Eggink discloses chemically coupling polypeptides to N terminus which as shown by the Declaration is non-specific prone to side reaction and lading to deactivation of polypeptides. 
	This argument is not found persuasive because claim 1 is not drawn to method but the product and while claim 1 recites the TRAP has thrombin receptor binding activity after covalent coupling, the claim does not recite how much activity is retained just that there is binding activity after covalently coupling which does occur after traditional coupling techniques just to a less of a degree of activity as shown by the Declaration. Applicants are arguing the methods of Eggink are different to the instant claims however, the claims are not drawn to the method of making the covalent hydrogels but rather the product itself. The combined teachings of Lin and Tang show the same method as the instant application (thiol-norbornene reactions).
	Applicants argue that Park does not suggest how its physiologically active polypeptide can be linked to a hydrogel in Eggink. In response, "the test for obviousness In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
	Applicants argue the inventors found that a thrombin receptor activating agent in immobilized form with retained activity could be obtained by a selection of specific coupling techniques
	Applicants stated that Lin and Tang did not disclose any thrombin receptor activating agent having a thrombin receptor binding activity after covalent coupling to a biocompatible matrix. Lin showed bicysteine peptides can be used as crosslinkers however fails to disclose any thiol-norbornene hydrogels including any TRAP. Applicants argue that Tang discloses peptide conjugates utilizing click reactions and for thiol-ene reaction, Tang notes that there are several side reactions involved such as polymerization of alkene which leads to the formulation of complex byproduct and oxidation of thiol that generates disulfide. Applicants argue that Tang fails to disclose how to modify a thrombin receptor activating agent such as TRAP to include cysteine at its both ends.

	Applicants argue that the PVA-TRAP6 conjugates of the present material based on thiol-norbornene  photo-click conjugation can retain almost the full bio-functionality of the TRAP6 peptide. 
	In response, the Examiner maintains the previous position that the claims are not commensurate in scope with the unexpected results. Claim 1 does not require the method of reaction, does not recite PVA, and does not recite how much activity is retained just that there is activity after covalent coupling which does occur after traditional coupling techniques just to a less degree of activity as shown by the Declaration. 
	Applicants argue with regards to attacking the references individually that it is not applicable to the present situation. In response, the Examiner disagrees as it was stated Eggink didn’t teach TRAP covalently liked however, the rejections were not based solely on Eggink but a combination of references. Eggink is concerned with covalent linking of 
	Tang et al. disclose peptide conjugates with polymers. Tang et al. disclose different methods to introduce functional groups for “click” reactions to peptides (last paragraph bottom right of page 7014). Thus, these peptides get the functional group added just like TRAP would. Different types of click reactions have been applied to synthesize peptide-conjugates which include thio-ele reaction and thio-michal addition. The reference says peptides with a thiol group were prepared by coupling with cysteine. This suggests preparing such with thiol groups which would be applicable to TRAP. The instant specification discloses photo-click conjugation of cysteine-containing TRAP6 onto PVA norbornene (see page 11 last paragraph). Tang et al. disclose the thiol-ene reaction has been widely applied in the synthesis of peptide-functionalized conjugates (peptide-conjugates synthesized by thiol-ene reactions). A hydrogel conjugated with a bioactive peptide via thiol-ene reaction post-functionalization is disclosed. Tang et al. states that a thiol-norbornene reaction, a four-arm polymer with norbornene at the chain termini was reacted with a di-thiol peptide and formed a hydrogel within minutes as a result of the fast reaction kinetics.
	Lin et al. disclose thiol-norbornene hydrogels are ideal for controlled protein delivery because of preservation of activity. Cysteine-containing peptides can be 
The Examiner maintains the previous postilion that conjugation of peptides using photo-click chemistry was well known to one of ordinary skill in the art for preservation of activity. Applicants argue that the references did not disclose using TRAP for conjugating however, TRAP is a peptide and in view of the combined teachings it would have been well within one of ordinary skill in the art to use the peptide TRAP and expect that the thrombin receptor binding activity would be preserved especially in view of Tang and Lin disclosing this feature of preservation of activity.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615